THE opinion of the court was delivered as follows, ta witThis is a writ of error to a judgment obtained on an attachment sued out from a justice of the peace. The law authorising this mode of proceeding requires the justice of the peace, before he grants the attachment, to take boad and security of the party for whom it shall be issued, in double the sum to be attached, conditioned to pay the defendant his costs, &c. and expressly declares that every attachment issued without such bond being take», shall be illegal and void.
In this case the bond taken by the justice is for less than double the sum for which the attachment issued, and consequently is not such a bond as the law requires! The attachment' is therefore illegal and void, and the; judgment obtained thereon erroneous.
Judgment reversed, and cause remanded that the attachment may be dismissed.